Citation Nr: 0725739	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  06-38 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's previously denied claim of entitlement to 
service connection of a lumbar spine disability.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1942 until 
November 1945.  Service in World War II is indicated by the 
evidence of record.    

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia (the RO).   

The veteran provided testimony at a hearing before the 
undersigned in June 2007.  A transcript of this hearing has 
been associated with his VA claims folder.  

The record also reflects that the veteran has submitted 
additional evidence directly to the Board, accompanied by a 
waiver of initial consideration of this evidence by the 
agency of original jurisdiction in accord with 38 C.F.R. 
§ 20.1304 (2006).

For good cause shown, the veteran's motion for advancement on 
the Board's docket was granted in April 2007.  See 38 C.F.R. 
§ 20.900 (c)(2006).  


FINDINGS OF FACT

1.  In an unappealed November 1995 Rating Decision, the RO 
denied the veteran's request to reopen his previously denied 
claim of entitlement to service connection for a lumbar spine 
disability. 

2.  Evidence received since November 1995 does not raise a 
reasonable possibility of substantiating the veteran's claim.  


CONCLUSIONS OF LAW

1.  The November 1995 Rating Decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302, 20.1103 
(2006).
2.  New and material evidence has not been received and the 
claim of entitlement to service connection for a lumbar spine 
disability is not reopened.  38 U.S.C.A. 
§§  5108; 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking to reopen his previously denied claim 
of entitlement to service connection for a lumbar spine 
disability.  

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

Initial Comment

The veteran's representative has argued that the veteran's 
initial claim of entitlement of service connection of a 
lumbar disability is not final.  The representative has 
advanced two theories in support of this contention:  either 
the veteran did not receive a July 1993 Statement of the Case 
(SOC) or that a typographical error on the cover letter for 
the July 1993 SOC which stated that the claimed back 
condition was of the cervical spine rather than the lumbar 
spine somehow meant that the veteran's claim of entitlement 
to service connection of a lumbosacral condition was 
unadjudicated  in the July 1993 SOC.  
 
After careful review of the record, the Board concludes that 
it cannot agree with the representative's contentions.  The 
evidence of record clearly indicates that the veteran did in 
fact receive the July 1993 SOC and in 1995 submitted 
additional evidence specifically calculated by the veteran to 
refute the findings in the July 1993 SOC.  Moreover, there is 
a presumption of regularity under which it is presumed that 
government officials "have properly discharged their official 
duties."  See United States v. Chemical Foundation, Inc., 272 
U. S. 1, 14-15, 47 S. Ct. 1 (1926).  In Ashley v. Derwinski, 
2 Vet. App. 307, 308-309 (1992), the Court found that the 
presumption of regularity applied to VA mailings of notice.  
The Court found that the presumption of regularity supports 
the official acts of public officers and, in the absence of 
clear evidence to the contrary, courts presume that they have 
properly discharged their official duties.  This presumption 
of regularity applies to mailing of RO decisions.  See Mason 
v. Brown, 8 Vet. App. 44, 53-55 (1995); Mindenhall v. Brown, 
7 Vet. App. 271, 274 (1994).  Accordingly, in the absence of 
clear evidence to the contrary the July 1993 SOC is presumed 
to have been delivered to the veteran.  As the veteran has 
submitted arguments to refute the findings of the July 1993 
SOC and the SOC was not returned as undeliverable, such clear 
evidence is not shown.  

In regards to the unadjudicated claim argument, the July 1993 
SOC clearly discusses a condition of the lumbosacral spine, 
regardless of the error which appears on the cover letter.  
The veteran's statements of June 1995 and August 1995 clearly 
indicate the veteran's recognition that the prior final 
denial pertained to his claim of entitlement to service 
connection of a low back condition.  

Accordingly, it cannot be said that the veteran's claim of 
entitlement to service connection of a low back injury was 
unadjudicated in the July 1993 SOC nor does the record 
indicate that the veteran did not receive the July 1993 SOC.  
Therefore, the matter properly on appeal remains whether or 
not new and material evidence has been submitted to reopen 
the veteran's previously denied claim of entitlement to a low 
back condition.  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims. 

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date. However, the 
VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim. It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108. 
See 38 U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate the veteran's claim for a 
benefit under a law administered by VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. 
See 38 U.S.C.A. § 5103A (West 2002).  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his service connection claim in a 
letter dated May 20, 2005.   The May 2005 letter advised the 
veteran of the provisions relating to the VCAA.  
Specifically, the veteran was advised in the letter that VA 
would obtain all evidence kept by the VA and any other 
Federal agency, including VA facilities and service medical 
records.  He was also informed that VA would, on his behalf, 
make reasonable efforts to obtain relevant private medical 
records not held by a Federal agency as long as he completed 
a release form for such.  The letter specifically informed 
the veteran of the criteria for a successful claim of 
entitlement to service connection, the underlying benefit 
sought.  

Further, the letter advised the veteran of the need to submit 
new and material evidence.  The Board is mindful of the 
enhanced notice contemplated by the United States Court of 
Appeals for Veterans Claims (the Court) in its holding in 
Kent v. Nicholson, 20 Vet.App. 1 (2006).  In the May 2005 
letter the veteran was provided with the definition of new 
and material evidence and was specifically advised that 
evidence of a medical nexus between his current back 
condition and events in service was required to reopen the 
claim.  Notice as contemplated by the Court in Kent has 
therefore been supplied to the veteran  
  
The May 2005 letter also specifically notified the veteran 
"if there is any other evidence or information that you 
think will support your claim, please let us know.  If you 
have any evidence in your possession that pertains to your 
claim, please send it to us."  These requests comply with 
the "give us everything you've got" requirements of 38 
C.F.R. § 3.159 (b) in that the veteran was informed that he 
could submit or identify evidence other than what was 
specifically requested by the RO. 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  The veteran in this case seeks to reopen a 
previously denied claim of entitlement to service connection.  
Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
As discussed above, he received proper VCAA notice as to his 
obligations, and those of VA, with respect to elements (2) 
and (3), current existence of a disability and relationship 
of such disability to the veteran's service in the March 2005 
letter.  He also received specific notice regarding element 
(4) degree of disability and element (5) assignment of 
effective date in a February 2007 letter.  

The veteran is obviously aware of what is required of him and 
of VA.  Indeed, he has personally submitted evidence and 
argument in support of his claim, the tenor of which leads 
the Board to conclude that he is well informed and aware of 
his obligations.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran].

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.

Duty to assist

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previous finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the veteran's 
claim for a benefit under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. 
§ 5103A (West 2002).  Moreover, nothing in the record 
indicates the veteran has identified the existence of any 
relevant evidence that has not been obtained or requested.  
In addition, under the law, an examination is not required in 
the context of new and material evidence claims.  38 C.F.R. 
§ 3.159(c)(4)(iii); see also 66 Fed. Reg. 45,620, 45,628 
(August 29, 2001).  Thus, there does not appear to be any 
reasonable development VA can provide based on the facts of 
this case.

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.

The Board additionally notes that general due process 
concerns have been satisfied in connection with this appeal.  
See 38 C.F.R. § 3.103 (2006).  The veteran engaged the 
services of a representative and was provided with ample 
opportunity to submit evidence and argument in support of his 
claim.  He presented testimony before the undersigned in June 
2007.

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002). 

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Finality/new and material evidence

In general, decisions of the agency of original jurisdiction 
(the RO) or the Board that are not appealed are final. See 38 
U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.1100, 20.1103 (2006).  Pursuant to 38 U.S.C.A. § 5108, a 
finally disallowed claim may only be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the additional evidence is new and 
material.  If new and material evidence is presented or 
secured with respect to a claim that has been finally denied, 
the claim will be reopened and decided on the merits.  Once 
it has been determined that a claimant has produced new and 
material evidence, the adjudicator must evaluate the merits 
of the claim in light of all the evidence, both new and old, 
after ensuring that VA's statutory duty to assist the veteran 
in the development of his claim has been fulfilled.  See 38 
U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person making them.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

Analysis

As discussed immediately above, the last final denial is the 
November 1995 RO decision.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.1103 (2006).   At that time, 
the veteran's diagnosis with a lumbar spine disability and 
in-service injury while carrying a portable power plant had 
already been established in the record.  That is to say, 
current disability and an in-service incurrence of injury had 
both clearly been established.  See Hickson, supra.  

The question before the Board then becomes whether or not the 
additionally submitted evidence raises a reasonable 
possibility of substantiating the claim on the merits.  That 
is to say, whether or not it relates to the previously 
unestablished element of a claim of entitlement to service 
connection, medical nexus between the veteran's 1945 in-
service injury and his current disability.   

The evidence added to the record since the prior final denial 
consists of the veteran's testimony, a lay statement from the 
veteran's wife, the June 2007 statement of the veteran's 
chiropractor and the current VA treatment records.   

The veteran's testimony is not new and material evidence.  
The veteran's assertions at the hearing are essentially 
duplicative of his prior contentions to the effect that his 
back pain led to disability in his job on the railroad and 
therefore are not new and material evidence.  See Reid v. 
Derwinski, 2 Vet. App. 312, 315 (1992). Moreover, to the 
extent that the veteran contends that his current disability 
is related to his in-service injury, the veteran, as a 
layperson without medical training, is not a source of 
competent medical evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  Moreover, in Routen v. Brown, 10 Vet. App. 183, 
186 (1997), the Court specifically noted that "[l]ay 
assertions of medical causation cannot suffice to reopen a 
claim under 38 U.S.C. 5108."   

The lay statement of the veteran's spouse to the effect that 
the veteran's in-service injury caused him to miss time from 
his post-service employment at the railroad is also 
duplicative of prior contentions and evidence.  See Reid, 
supra.  Further, there is no indication that the veteran's 
wife has any specialized medical training which would allow 
her to relate her observation of the veteran's symptoms to 
any particular illness or cause.  See Espiritu, supra.  See 
also Routen, supra.  

The June 2007 statement of the veteran's chiropractor is 
likewise not new and material evidence.  The statement merely 
confirms the existence of a current disability.  See Cornele 
v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. 
App. 277, 280 (1994) [medical evidence that merely documents 
continued diagnosis and treatment of disease, without 
addressing the crucial matter of medical nexus, does not 
constitute new and material evidence].  Accordingly, this is 
not new and material evidence as it pertains to a previously 
established element of the claim.  

Similarly, the current VA treatment records also document a 
current disability only without any indication as to the 
source of that disability.  There are two medical records 
within the current VA treatment records which specifically 
reference the potential sources of the veteran's current 
disability.  This evidence while new is not material.  The 
September 2004 orthopedic consult includes the information 
that the veteran has reported that his current condition had 
its onset in service.  This report is no different from the 
veteran's own contentions.  See LeShore v. Brown, 8 Vet. App. 
406, 409 (1995) ["a bare transcription of a lay history is 
not transformed into 'competent medical evidence' merely 
because the transcriber happens to be a medical 
professional"]; see also Godfrey v. Brown, 8 Vet. App. 113, 
121 (1995).  This is therefore not competent medical evidence 
of medical nexus and cannot be material evidence in this 
case.  The source of the veteran's lumbar spine disability is 
also discussed in the December 7, 2004 orthopedic treatment 
record.  In that record, the disability is attributed to the 
veteran's age, not to the in-service injury.  Evidence which 
is against the veteran's claim is also not new or material.  
See Villalobos v. Principi, 3 Vet. App. 450 (1992) [evidence 
that is unfavorable to a claimant is not new and material].

There being no additional evidence to review as part of the 
veteran's application to reopen, the Board finds that the 
evidence received since the last prior denial does not relate 
to an unestablished fact necessary to substantiate the claim, 
is cumulative and redundant of the evidence of record at the 
time of the last prior final denial, and does not raise a 
reasonable possibility of substantiating the claim.  
Accordingly, new and material evidence has not been received 
pursuant to 38 C.F.R. § 3.156(a).  Inasmuch new and material 
evidence has not been received, the Board does not have 
jurisdiction to consider the claim or to order additional 
development.  See Barnett v. Brown, 83 F.3d. 1380 (Fed. Cir. 
1996).  Consequently, the request to reopen the previously 
denied claim is denied.  

ORDER

The request to reopen the veteran's previously denied claim 
of entitlement to service connection of a lumbar spine 
disability is denied.  




____________________________________________
John Kitlas
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


